Exhibit 10.1

 

INTRUSION INC.

2015 STOCK INCENTIVE PLAN

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I.                                        PURPOSE OF THE PLAN

 

This Plan is intended to promote the interests of the Corporation by providing
eligible persons, who are employed by or serving the Corporation or any Parent
or Subsidiary, with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service and to continue contributing to the
on-going success of the Corporation.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II.                                   STRUCTURE OF THE PLAN

 

A.                                    The Plan shall be divided into three
separate equity incentive programs:

 

1.              the Discretionary Option Grant Program under which eligible
persons may, at the discretion of the Plan Administrator, be granted options to
purchase shares of Common Stock;

 

2.              the Stock Issuance Program under which eligible persons may, at
the discretion of the Plan Administrator, be issued shares of Common Stock
directly, either through the immediate purchase of such shares or as a bonus for
services rendered the Corporation (or any Parent or Subsidiary); and

 

3.              the Automatic Option Grant Program under which eligible
non-Employee Board members shall automatically receive option grants at
designated intervals over their period of continued Board service.

 

B.                                    The provisions of Articles One and Five
shall apply to all equity programs under the Plan and shall govern the interests
of all persons under the Plan.

 

III.                              ADMINISTRATION OF THE PLAN

 

A.                                    The Primary Committee and the Board shall
have concurrent authority to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to Section 16 Insiders.  Grants made by the
entire Board will not be exempt from the million dollar compensation deduction
limitation of Code Section 162(m).  Administration of the Discretionary Option
Grant and Stock Issuance Programs with respect to all other persons eligible to
participate in those programs may, at the Board’s discretion, be vested in the
Primary Committee or a Secondary Committee, or the Board may retain the power to
administer those programs with

 

--------------------------------------------------------------------------------


 

respect to all such persons.  However, any discretionary option grants or stock
issuances for members of the Primary Committee should be authorized by a
disinterested majority of the Board.

 

B.                                    Members of the Primary Committee or any
Secondary Committee shall serve for such period of time as the Board may
determine and may be removed by the Board at any time.  The Board may also at
any time terminate the functions of any Secondary Committee and reassume all
powers and authority previously delegated to such committee.

 

C.                                    Each Plan Administrator shall, within the
scope of its administrative functions under the Plan, have full power and
authority (subject to the provisions of the Plan) to establish such rules and
procedures as it may deem appropriate for proper administration of the
Discretionary Option Grant and Stock Issuance Programs and to make such
determinations under, and issue such interpretations of, the provisions of those
programs and any outstanding options or stock issuances thereunder as it may
deem necessary or advisable.  Decisions of the Plan Administrator within the
scope of its administrative functions under the Plan shall be final on all
parties who have an interest in the Discretionary Option Grant and Stock
Issuance Programs under its jurisdiction or any option or stock issuance
thereunder.

 

D.                                    Service on the Primary Committee or the
Secondary Committee shall constitute service as a Board member, and members of
each such committee shall accordingly be entitled to full indemnification and
reimbursement as Board members for their service on such committee.  No member
of the Primary Committee or the Secondary Committee shall be liable for any act
or omission made in good faith with respect to the Plan or any option grants or
stock issuances under the Plan.

 

E.                                     Administration of the Automatic Option
Grant Program shall be self-executing in accordance with the terms of that
program, and no Plan Administrator shall exercise any discretionary functions
with respect to any option grants or stock issuances made under that program.

 

IV.                               ELIGIBILITY

 

A.                                    The persons eligible to participate in the
Discretionary Option Grant and Stock Issuance Programs are as follows:

 

1.                                      Employees,

 

2.                                      non-Employee members of the Board or the
board of directors of any Parent or Subsidiary, and

 

3.                                      independent contractors who provide
services to the Corporation (or any Parent or Subsidiary).

 

B.                                    Each Plan Administrator shall, within the
scope of its administrative jurisdiction under the Plan, have full authority to
determine, (1) with respect to the option grants made pursuant to the
Discretionary Option Grant Program, which eligible persons are to receive such
grants, the time or times when those grants are to be made, the number of shares
to be

 

A-2

--------------------------------------------------------------------------------


 

covered by each such grant, the status of the granted option as either an
Incentive Option or a Non-Statutory Option, the time or times when each option
is to become exercisable, the exercise price, the vesting schedule (if any)
applicable to the option shares and the maximum term for which the option is to
remain outstanding and (2) with respect to stock issuances pursuant to the Stock
Issuance Program, which eligible persons are to receive such issuances, the time
or times when the issuances are to be made, the number of shares to be issued to
each Participant, the vesting schedule (if any) applicable to the issued shares
and the consideration for such shares.

 

C.                                    The Plan Administrator shall have the
absolute discretion either to grant options in accordance with the Discretionary
Option Grant Program or to effect stock issuances in accordance with the Stock
Issuance Program.

 

D.                                    The individuals who shall be eligible to
participate in the Automatic Option Grant Program shall be limited to (1) those
individuals who first become non-Employee Board members on or after the Plan
Effective Date, whether through appointment by the Board or election by the
Corporation’s stockholders, and (2) those individuals who continue to serve as
non-Employee Board members at one or more Annual Stockholders’ Meetings held on
or after the Plan Effective Date, provided that individual has been a
non-Employee Board member for at least three months.

 

V.                                    STOCK SUBJECT TO THE PLAN

 

A.                                    The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Corporation on the open market.  The number of shares of
Common Stock reserved for issuance over the term of the Plan shall not exceed
600,000 shares.

 

B.                                    No one person participating in the Plan
may receive options and direct stock issuances pursuant to the Plan for more
than 100,000 shares of Common Stock in the aggregate per calendar year.

 

C.                                    Shares of Common Stock subject to
outstanding options granted under the Plan shall be available for subsequent
issuance under the Plan to the extent those options expire or terminate for any
reason prior to exercise in full.  Unvested shares issued under the Plan and
subsequently cancelled or repurchased by the Corporation pursuant to the
Corporation’s repurchase rights under the Plan shall be added back to the number
of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for reissuance through one or more subsequent option
grants or direct stock issuances under the Plan.  However, should the exercise
price of an option granted pursuant to the Plan be paid with shares of Common
Stock or should shares of Common Stock otherwise issuable pursuant to the Plan
be withheld by the Corporation in satisfaction of the withholding taxes incurred
in connection with the exercise of an option or the vesting of a stock issuance
made pursuant to the Plan, then the number of shares of Common Stock available
for issuance pursuant to the Plan shall be reduced by the gross number of shares
for which the option is exercised or which vest under the stock issuance, and
not by the net number of shares of Common Stock issued to the holder of such
option or stock issuance.

 

A-3

--------------------------------------------------------------------------------


 

D.                                    If any change is made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made by the Plan Administrator to (1) the maximum number
and/or class of securities issuable pursuant to the Plan, (2) the maximum number
and/or class of securities for which any one person may be granted options and
direct stock issuances pursuant to the Plan per calendar year, (3) the number
and/or class of securities for which grants are subsequently to be made pursuant
to the Automatic Option Grant Program to new and continuing non-Employee Board
members, and (4) the number and/or class of securities and the exercise price
per share in effect under each outstanding option granted pursuant to the Plan. 
Such adjustments to the outstanding options are to be effected in a manner that
shall preclude the enlargement or dilution of rights and benefits under such
options.  The adjustments determined by the Plan Administrator shall be final.

 

E.                                     Outstanding awards granted pursuant to
the Plan shall in no way affect the right of the Corporation to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.

 

ARTICLE TWO

 

DISCRETIONARY OPTION GRANT PROGRAM

 

I.                                        OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below.  Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.            Exercise Price.

 

1.                                      The exercise price per share shall be
fixed by the Plan Administrator but shall not be less than 100% of the Fair
Market Value per share of Common Stock on the date of grant.

 

2.                                      The exercise price shall become
immediately due upon exercise of the option and shall, subject to the provisions
of Section I of Article Five and the documents evidencing the option, be payable
in one or more of the forms specified below:

 

(i)                                     cash or check made payable to the
Corporation,

 

(ii)                                  shares of Common Stock held for the
requisite period necessary to avoid a charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date, or

 

(iii)                               to the extent the option is exercised for
vested shares, through a special sale and remittance procedure pursuant to which
the Optionee shall

 

A-4

--------------------------------------------------------------------------------


 

concurrently provide irrevocable instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale.

 

(iv)                              if the option is a non-statutory option, a
“net exercise” arrangement pursuant to where the Company will reduce the number
of shares of Common Stock issued upon exercise by the number of shares equal to
the exercise price at the Fair Market Value on the exercise date .

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.                                    Exercise and Term of Options. Each option
shall be exercisable at such time or times, during such period and for such
number of shares as shall be determined by the Plan Administrator and set forth
in the documents evidencing the option.  However, no option shall have a term in
excess of ten years measured from the date the option is granted.

 

C.                                    Effect of Termination of Service.

 

1.                                      The following provisions shall govern
the exercise of any options granted pursuant to the Discretionary Option Grant
Program that are outstanding at the time of the Optionee’s cessation of Service:

 

(i)                                     Immediately upon the Optionee’s
cessation of Service, the option shall terminate with respect to the unvested
shares subject to the option.

 

(ii)                                  Should the Optionee’s Service be
terminated for Misconduct or should the Optionee otherwise engage in Misconduct,
then the option shall terminate immediately with respect to all shares subject
to the option.

 

(iii)                               Should the Optionee’s Service terminate for
reasons other than Misconduct, then the option shall remain exercisable during
such period of time after the Optionee’s Service ceases (usually ninety days) as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no option shall be exercisable after its Expiration
Date.  During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s Service ceased.  Upon
the expiration of the applicable exercise period or (if earlier) upon the
Expiration Date, the option shall terminate with respect to any vested shares
subject to the options.

 

2.                                      Among its discretionary powers, the Plan
Administrator shall have complete discretion, exercisable either at the time an
option is granted or at any time while the option remains outstanding, to:

 

A-5

--------------------------------------------------------------------------------


 

(i)                                     extend the period of time for which the
option is to remain exercisable following the Optionee’s cessation of Service,
but in no event beyond the Expiration Date, and/or

 

(ii)                                  permit the option to be exercised, during
the applicable post-Service exercise period, not only with respect to the number
of vested shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested had the Optionee
continued in Service.

 

D.                                    Stockholder Rights. The holder of an
option shall have no stockholder rights with respect to the shares subject to
the option until such person shall have exercised the option, paid the exercise
price and become a holder of record of the purchased shares.

 

E.                                     Limited Transferability of Options. 
During the lifetime of the Optionee, options shall be exercisable only by the
Optionee and shall not be assignable or transferable other than by will or by
the laws of inheritance following the Optionee’s death.  However, a
Non-Statutory Option may be assigned in whole or in part during the Optionee’s
lifetime to one or more members of the Optionee’s family or to a trust
established exclusively for one or more such family members or to the Optionee’s
former spouse, to the extent such assignment is in connection with the
Optionee’s estate plan or pursuant to a domestic relations order.  The assigned
portion may only be exercised by the person or persons who acquire a proprietary
interest in the option pursuant to the assignment.  The terms applicable to the
assigned portion shall be the same as those in effect for the option immediately
prior to such assignment and shall be set forth in such documents issued to the
assignee as the Plan Administrator may deem appropriate.  Notwithstanding the
foregoing, the Optionee may also designate one or more persons as the
beneficiary or beneficiaries of his or her outstanding options granted pursuant
to the Plan, and those options shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death prior to the Expiration Date of those options.  Such
beneficiary or beneficiaries shall take the transferred options subject to all
the terms and conditions of the applicable agreement evidencing each such
transferred option, including (without limitation) the limited time period
during which the option may be exercised following the Optionee’s death.

 

II.                                   INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options.  Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Five shall be applicable to Incentive Options.  Options that are
specifically designated as Non-Statutory Options when issued pursuant to the
Plan shall not be subject to the terms of this Section II.

 

A.                                    Eligibility. Incentive Options may only be
granted to Employees.

 

B.                                    Dollar Limitation.  The aggregate Fair
Market Value of the shares of Common Stock (determined as of the respective date
or dates of grant) for which one or more options granted to any Employee
pursuant to the Plan (or any other option plan of the

 

A-6

--------------------------------------------------------------------------------


 

Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
$100,000.  To the extent that an Optionee’s options exceed that limit, they will
be treated as Non-Statutory Options (but all of the other provisions of the
option shall remain applicable), with the first options that were awarded to the
Optionee to be treated as Incentive Options.

 

C.                                    10% Stockholder.  If any Employee to whom
an Incentive Option is granted is a 10% Stockholder, then the exercise price per
share shall not be less than 110% of the Fair Market Value per share of Common
Stock on the date the option is granted, and the Expiration Date shall not be
more than five years from the date the option was granted.

 

III.                              CORPORATE TRANSACTIONS

 

A.                                    In the event a Change in Control occurs,
the shares of Common Stock at the time subject to each outstanding option
granted pursuant to this Discretionary Option Grant Program shall automatically
vest in full so that each such option shall, immediately prior to the effective
date of the Change in Control, become exercisable for all the shares of Common
Stock at the time subject to such option and may be exercised for any or all of
those shares as fully vested shares of Common Stock.  However, an outstanding
option shall not become vested on such an accelerated basis if and to the
extent: (1) such option is to be assumed by the successor corporation (or parent
thereof) or is otherwise to continue in full force pursuant to the terms of
transaction or (2) such option is to be replaced with a cash incentive program
of the successor corporation which preserves the spread existing at the time of
the Change in Control on any shares for which the option is not otherwise at
that time exercisable and provides for subsequent payout of that spread no later
than the time the Optionee would vest in those option shares or (3) the
acceleration of such option is subject to other limitations imposed by the Plan
Administrator at the time of the option grant.

 

B.                                    Immediately following the consummation of
the transactions contemplated by the Change in Control documentation, all
outstanding options granted pursuant to the Discretionary Option Grant Program
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in full force
and effect pursuant to the terms of the transaction.

 

C.                                    Each option granted pursuant to the
Discretionary Option Grant Program which is assumed or otherwise continued in
effect in connection with a Change in Control shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to the Optionee in consummation of
such Change in Control had the option been exercised immediately prior to such
Change in Control.  Appropriate adjustments to reflect such Change in Control
shall also be made to (1) the exercise price payable per share under each
outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (2) the maximum number and/or class of
securities available for issuance over the remaining term of the Plan and
(3) the maximum number and/or class of securities for which any one person may
be granted options and direct stock issuances pursuant to the Plan per calendar
year.  All adjustments shall be in compliance with Internal Revenue Code
Section 409A.  To the extent the holders of Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the

 

A-7

--------------------------------------------------------------------------------


 

successor corporation may, in connection with the assumption of the outstanding
options granted pursuant to the Discretionary Option Grant Program, substitute
one or more shares of its own common stock with a fair market value equivalent
to the cash consideration paid per share of Common Stock in such transaction.

 

D.                                    Among its discretionary powers, the Plan
Administrator shall have the ability to structure an option (either at the time
the option is granted or at any time while the option remains outstanding) so
that the option shall become immediately exercisable and some or all of the
shares subject to that option shall automatically become vested upon the
occurrence of a Change in Control, the consummation of a Proxy Contest or any
other specified event or the Optionee’s Involuntary Termination within a
designated period of time following any of these events.

 

E.                                     The portion of any Incentive Option
accelerated in connection with a Change in Control or Proxy Contest shall remain
exercisable as an Incentive Option only to the extent the $100,000 limitation
described in Section II.B above is not exceeded.  To the extent such dollar
limitation is exceeded, the accelerated portion of such option shall be
exercisable as a Non-Statutory Option under the federal tax laws.

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

I.                                        STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued pursuant to the Stock Issuance Program
through direct and immediate issuances without any intervening option grants. 
Each such stock issuance shall be evidenced by a Stock Issuance Agreement that
complies with the terms specified below.  Shares of Common Stock may also be
issued pursuant to the Stock Issuance Program pursuant to awards that entitle
the recipients to receive those shares upon the attainment of designated
performance goals or the satisfaction of specified Service requirements.

 

A.                                    Purchase Price.

 

1.                                      The purchase price per share shall be
fixed by the Plan Administrator, but shall not be less than 100% of the Fair
Market Value per share of Common Stock on the date of grant.

 

2.                                      Subject to the provisions of Section I
of Article Five, shares of Common Stock may be issued pursuant to the Stock
Issuance Program for any of the following items of consideration which the Plan
Administrator may deem appropriate in each individual instance:

 

(i)                                     cash or check made payable to the
Corporation, or

 

(ii)                                  past services rendered to the Corporation
(or any Parent or Subsidiary).

 

A-8

--------------------------------------------------------------------------------


 

B.                                    Vesting Provisions.

 

1.                                      Shares of Common Stock issued pursuant
to the Stock Issuance Program may, in the discretion of the Plan Administrator
may vest in one or more installments over the Participant’s period of Service or
upon attainment of specified performance objectives.  The elements of the
vesting schedule applicable to any unvested shares of Common Stock issued
pursuant to the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement.  Shares of
Common Stock may also be issued pursuant to the Stock Issuance Program pursuant
to awards that entitle the recipients to receive those shares upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements.

 

2.                                      Any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) which the Participant may have the right to receive with respect to
the Participant’s unvested shares of Common Stock by reason of any stock
dividend, stock split, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration shall be issued subject to such
escrow arrangements as the Plan Administrator shall deem appropriate and shall
be vested to the same extent the Participant’s shares of Common Stock are
vested.

 

3.                                      The Participant shall have full
stockholder rights with respect to any shares of Common Stock issued to the
Participant pursuant to the Stock Issuance Program, whether or not the
Participant’s interest in those shares is vested.  Accordingly, the Participant
shall have the right to vote such shares and to receive any regular cash
dividends paid on such shares.

 

4.                                      Should the Participant cease to remain
in Service while one or more shares of Common Stock issued pursuant to the Stock
Issuance Program are unvested or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares.  To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash the Corporation shall
repay to the Participant the cash consideration paid for the surrendered shares
without interest.

 

5.                                      The Plan Administrator may in its
discretion waive the surrender and cancellation of one or more unvested shares
of Common Stock that would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares.  Such waiver shall result in the immediate vesting
of the Participant’s interest in the shares of Common Stock as to which the
waiver applies.  Such waiver may be effected at any time, whether before or
after the Participant’s cessation of Service or attainment of the applicable
performance objectives.

 

A-9

--------------------------------------------------------------------------------


 

II.                                   CORPORATE TRANSACTIONS

 

A.                                    All of the Corporation’s outstanding
repurchase rights under the Stock Issuance Program shall terminate
automatically, and all the shares of Common Stock subject to those terminated
rights shall immediately vest in full, immediately prior to the occurrence of a
Change in Control, except to the extent (1) those repurchase rights are to be
assigned to the successor corporation (or parent thereof) or are otherwise to
continue in full force and effect pursuant to the terms of the transaction or
(2) such accelerated vesting is precluded by other limitations imposed in the
Stock Issuance Agreement.

 

B.                                    The Plan Administrator shall have the
discretionary authority to structure one or more of the Corporation’s repurchase
rights under the Stock Issuance Program so that those rights shall automatically
terminate in whole or in part, and some or all of the shares of Common Stock
subject to those terminated rights shall immediately vest, upon the occurrence
of a Change in Control, the consummation of a Proxy Contest or any other event,
or the Participant’s Involuntary Termination within a designated period of time
following any of these events.

 

ARTICLE FOUR

 

AUTOMATIC OPTION GRANT PROGRAM

 

I.                                        OPTION TERMS

 

A.                                    Grant Dates.  Option grants shall be made
on the dates specified below:

 

1.              Each individual who is first elected or appointed as a
non-Employee Board member at any time on or after the Plan Effective Date shall
automatically be granted, on the date of such initial election or appointment, a
Non-Statutory Option to purchase 10,000 shares of Common Stock; provided,
however, such individual has not been employed by the Corporation in the
preceding three months.

 

2.              On the date of each annual stockholders’ meeting (beginning with
the first annual stockholders’ meeting occurring after the Plan Effective Date),
each individual who is to continue to serve as a non-Employee Board member shall
automatically be granted a Non-Statutory Option to purchase 8,000 shares of
Common Stock, provided such individual has served as a non-Employee Board member
for at least three months.  There shall be no limit on the number of such annual
option grants any one non-Employee Board member may receive over his or her
period of Board service, and non-Employee Board members who have previously been
in the employ of the Corporation (or any Parent or Subsidiary) or who have
otherwise received one or more option grants from the Corporation prior to the
Plan Effective Date shall be eligible to receive one or more such annual option
grants over their period of continued Board service.

 

B.                                    Exercise Price.  The exercise price per
share shall be equal to 100% of the Fair Market Value per share of Common Stock
on the date the option is granted.

 

A-10

--------------------------------------------------------------------------------


 

C.                                    Option Term.  Each option shall have a
term of ten years measured from the date the option is granted.

 

D.                                    Exercisability.  Each option shall become
exercisable in a series of three successive equal annual installments upon the
Optionee’s completion of each year of Service as a Board member over the
three-year period measured from the date the option is granted.

 

E.                                     Termination of Board Service.  The
following provisions shall govern the exercise of any options granted to the
Optionee pursuant to the Automatic Option Grant Program that are outstanding at
the time the Optionee ceases to serve as a Board member:

 

1.                                      The option shall be exercisable until
the earlier to occur of (a) the Expiration Date or (b) the three months after
the date the Optionee’s Board service terminated.

 

2.                                      During the post-service exercise period,
the option may not be exercised in the aggregate for more than the number of
vested shares of Common Stock for which the option is exercisable at the time of
the Optionee’s cessation of Board service.

 

3.                                      Should the Optionee’s Board service
cease due to death or Permanent Disability, then all shares at the time subject
to the option shall immediately vest so that such option may be exercised,
within the three month period, for any or all of those shares as fully vested
shares of Common Stock.

 

4.                                      Upon the expiration of the three month
exercise period or (if earlier) upon the Expiration Date, the option shall
terminate and cease to be outstanding for any vested shares for which the option
has not been exercised.  However, the option shall, immediately upon the
Optionee’s cessation of Board service for any reason other than death or
Permanent Disability, terminate and cease to be outstanding to the extent the
option is not otherwise at that time exercisable for vested shares.

 

II.                                   CORPORATE TRANSACTION

 

A.                                    In the event a Change in Control occurs
while the Optionee remains a Board member, the shares of Common Stock at the
time subject to each outstanding option that was granted pursuant to this
Automatic Option Grant Program shall automatically vest in full so that each
such option shall, immediately prior to the effective date of the Change in
Control, become exercisable for all the shares subject to the option at that
time as fully vested shares of Common Stock and may be exercised for any or all
of those vested shares.  However, an outstanding option shall not become vested
on such an accelerated basis if and to the extent such option is to be assumed
by the successor corporation (or parent thereof) or is otherwise to continue in
full force pursuant to the terms of transaction.  Immediately following the
consummation of the transactions contemplated by the Change in Control
documentation, each automatic option grant shall terminate and cease to be
outstanding, except to the extent assumed by the successor corporation (or
parent thereof) or otherwise continued in effect pursuant to the terms of the
Change in Control transaction.

 

B.                                    In the event a Proxy Contest occurs while
the Optionee remains a Board member, the shares of Common Stock at the time
subject to each outstanding option granted

 

A-11

--------------------------------------------------------------------------------


 

pursuant to this Automatic Option Grant Program shall automatically vest in full
so that each such option shall, upon the consummation of the Proxy Contest,
become exercisable for all the option shares as fully vested shares of Common
Stock and may be exercised for any or all of those vested shares.  Such option
shall remain exercisable until the earliest to occur of (1) the Expiration Date,
(2) the expiration of the one-year period measured from the date of the
Optionee’s cessation of Board service, or (3) the termination of the option in
connection with a Change in Control transaction.

 

C.                                    Each option which is assumed or otherwise
continued in effect in connection with a Change in Control shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to the
Optionee in consummation of such Change in Control had the option been exercised
immediately prior to such Change in Control.  Appropriate adjustments shall also
be made to the exercise price payable per share under each outstanding option,
provided the aggregate exercise price payable for such securities shall remain
the same.  To the extent the holders of Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption of the outstanding options
granted pursuant to the Automatic Option Grant Program, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such transaction.  All
adjustments shall be in compliance with Internal Revenue Code Section 409A.

 

III.                              REMAINING TERMS

 

The remaining terms of each option granted pursuant to the Automatic Option
Grant Program shall be the same as the terms in effect for option grants made
pursuant to the Discretionary Option Grant Program.

 

ARTICLE FIVE

 

MISCELLANEOUS

 

I.                                        TAX WITHHOLDING

 

A.                                    The Corporation’s obligation to deliver
shares of Common Stock upon the exercise of options or the issuance or vesting
of such shares granted pursuant to the Plan shall be subject to the satisfaction
of all applicable withholding requirements.

 

B.                                    The Plan Administrator may, in its
discretion, provide any or all holders of Non-Statutory Options or unvested
shares of Common Stock issued pursuant to the Plan (other than the options
granted to non-Employee Board members or independent contractors) with the right
to use shares of Common Stock in satisfaction of all or part of the Withholding
Taxes to which such holders may become subject in connection with the exercise
of their options or the vesting of their shares.  Such right may be provided to
any such holder in either or both of the following formats:

 

1.                                      Stock Withholding:  The election to have
the Corporation withhold, from the shares of Common Stock otherwise issuable
upon the exercise of such Non-

 

A-12

--------------------------------------------------------------------------------


 

Statutory Option or the vesting of such shares, a portion of those shares.  So
as to avoid adverse accounting treatment, the number of shares that may be
withheld for this purpose shall not exceed the minimum number needed to satisfy
the applicable income and employment tax withholding rules.

 

2.                                      Stock Delivery:  The election to deliver
to the Corporation, at the time the Non-Statutory Option is exercised or the
shares vest, one or more shares of Common Stock previously acquired by such
holder (other than in connection with the option exercise or share vesting
triggering the Withholding Taxes).  So as to avoid adverse accounting treatment,
the number of shares that may be withheld for this purpose shall not exceed the
minimum number needed to satisfy the applicable income and employment tax
withholding rules.

 

II.                                   SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s or the Optionee’s interest in such
shares vests or may be issued directly to the Participant or the Optionee with
restrictive legends on the certificates evidencing those unvested shares.

 

III.                              EFFECTIVE DATE AND TERM OF THE PLAN

 

A.                                    The Plan shall become effective
immediately on the Plan Effective Date.  Options may be granted pursuant to the
Discretionary Option Grant at any time on or after the Plan Effective Date, and
the initial option grants made pursuant to the Automatic Option Grant Program
shall also be made on the Plan Effective Date to any non-Employee Board members
eligible for such grants at that time.

 

B.                                    Unless terminated by the Board prior to
such time, the Plan shall terminate upon the tenth anniversary of the Plan’s
adoption by the Board.  Should the Plan terminate when options and/or unvested
shares are outstanding, such awards shall continue in effect in accordance with
the provisions of the documents evidencing such grants or issuances.

 

IV.                               AMENDMENTS

 

The Board shall have complete and exclusive power and authority to amend or
modify the Plan or any awards made hereunder.  However, no such amendment or
modification of the Plan shall adversely affect the rights and obligations with
respect to options or unvested stock issuances at the time outstanding under the
Plan unless the Optionee or the Participant consents in writing to such
amendment or modification.  In addition, certain amendments to the Plan,
including amendments increasing the maximum aggregate number of shares of Common
Stock that may be issued under the Plan or changing the class of persons
eligible to receive Incentive Options, shall required approval of the
Corporation’s stockholders.

 

V.                                    USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock pursuant to the Plan shall be used for any corporate purpose.

 

A-13

--------------------------------------------------------------------------------


 

VI.                               REGULATORY APPROVALS

 

A.                                    The implementation of the Plan, the
granting of any option pursuant to the Plan and the issuance of any shares of
Common Stock (1) upon the exercise of any granted option or (2) pursuant to the
Stock Issuance Program shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the options granted pursuant to it and the shares of Common Stock
issued pursuant to it.

 

B.                                    No shares of Common Stock or other assets
shall be issued or delivered pursuant to the Plan unless and until there shall
have been compliance with all applicable requirements of applicable securities
laws, including the filing and effectiveness of the Form S-8 registration
statement for the shares of Common Stock issuable pursuant to the Plan, and all
applicable listing requirements of any stock exchange or trading system,
including the OTCQB Market on which Common Stock is then traded.

 

VII.                          NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

A-14

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                    Automatic Option Grant Program shall mean
the automatic option grant program in effect under Article Four of the Plan.

 

B.                                    Board shall mean the Corporation’s Board
of Directors.

 

C.                                    Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

1.              a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities possessing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly, by the persons who beneficially owned the Corporation’s outstanding
voting securities immediately prior to such transaction;

 

2.              the sale, transfer or other disposition of all or substantially
all of the Corporation’s assets; or

 

3.              the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

 

D.                                    Code shall mean the Internal Revenue Code
of 1986, as amended.

 

E.                                     Common Stock shall mean the Corporation’s
common stock, par value $0.01 per share.

 

F.                                      Corporation shall mean Intrusion Inc., a
Delaware corporation, and any corporate successor to all or substantially all of
the assets or voting stock of Intrusion Inc. which has by appropriate action
assumed the Plan.

 

G.                                    Discretionary Option Grant Program shall
mean the discretionary option grant program in effect under Article Two of the
Plan.

 

H.                                   Employee shall mean an individual who is in
the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

I.                                        Exchange Act shall mean the Securities
Exchange Act of 1934, as amended.

 

a-1

--------------------------------------------------------------------------------


 

J.                                        Exercise Date shall mean the date on
which the option shall have been exercised in accordance with the appropriate
option documentation.

 

K.                                   Expiration Date shall mean the 5:00 p.m.
Central Time on the date the option expires as set forth in the Optionee’s
Notice of Stock Option Grant.

 

L.                                     Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

1.              If the Common Stock is at the time traded on the OTCQB Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the OTCQB Market.  If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

2.              If the Common Stock is at the time listed on any stock exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the stock exchange determined by the
Plan Administrator to be the primary market for the Common Stock.  If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

3.              If the Common Stock is at the time neither listed on any stock
exchange then the Fair Market Value shall be determined by the Plan
Administrator after taking into account such factors as the Plan Administrator
shall deem appropriate.

 

M.                                 Incentive Option shall mean an option that
satisfies the requirements of Code Section 422.

 

N.                                    Involuntary Termination shall mean the
termination of the Service of any individual which occurs by reason of:

 

1.              such individual’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than Misconduct, or

 

2.              such individual’s voluntary resignation following (a) a change
in his or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities, (b) a reduction in
his or her base salary by more than 15%, unless the base salaries of all
similarly situated individuals are reduced by the Corporation (or any Parent or
Subsidiary) employing the individual or (c) a relocation of such individual’s
place of employment by more than fifty miles, provided and only if such change,
reduction or relocation is effected by the Corporation (or any Parent or
Subsidiary) without the individual’s consent.

 

O.                                    Misconduct shall mean the commission of
any act of fraud, embezzlement or dishonesty by the Optionee or Participant, any
unauthorized use or disclosure by such person of confidential information or
trade secrets of the Corporation (or any Parent or Subsidiary), or any other
intentional misconduct by such person adversely affecting the business or
affairs of the Corporation (or any Parent or Subsidiary) in a material manner. 
The foregoing definition shall not

 

a-2

--------------------------------------------------------------------------------


 

in any way preclude or restrict the right of the Corporation (or any Parent or
Subsidiary) to discharge or dismiss any Optionee, Participant or other person in
the Service of the Corporation (or any Parent or Subsidiary) for any other acts
or omissions but such other acts or omissions shall not be deemed, for purposes
of the Plan, to constitute grounds for termination for Misconduct.

 

P.                                      Non-Statutory Option shall mean an
option not intended to satisfy the requirements of Code Section 422.

 

Q.                                    Optionee shall mean any person to whom an
option is granted pursuant to the Discretionary Option Grant or Automatic Option
Grant Program.

 

R.                                    Parent shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

S.                                      Participant shall mean any person who is
issued shares of Common Stock under the Stock Issuance Program.

 

T.                                     Permanent Disability or Permanently
Disabled shall mean the inability of the Optionee or the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or has
lasted or can be expected to last for a continuous period of twelve months or
more.  However, solely for purposes of the Automatic Option Grant Program,
Permanent Disability or Permanently Disabled shall mean the inability of the
non-Employee Board member to perform his or her usual duties as a Board member
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve months or more.

 

U.                                    Plan shall mean the Intrusion Inc. 2015
Stock Incentive Plan, as set forth in this document.

 

V.                                    Plan Administrator shall mean the
particular entity, whether the Primary Committee, the Board or the Secondary
Committee, which is authorized to administer the Discretionary Option Grant and
Stock Issuance Programs with respect to one or more classes of eligible persons,
to the extent such entity is carrying out its administrative functions under
those programs with respect to the persons under its jurisdiction.

 

W.                                 Plan Effective Date shall mean the date the
Corporation’s stockholders approve the Plan.

 

X.                                    Primary Committee shall mean the committee
comprised of one or more directors designated by the Board.  To obtain the
benefits of Rule 16b-3, there must be at least two members on the Primary
Committee and all of the members must be “non-employee” directors as that term
is defined in the Rule or the entire Board must approve the grant(s).  The
Primary Committee is currently designated as the Compensation Committee. 
Similarly, to be exempt from the million dollar compensation deduction
limitation of Code Section 162(m), there must be at least

 

a-3

--------------------------------------------------------------------------------


 

two members on the Primary/Compenstation Committee and the Committee must
otherwise comply with the requirements of Code Section162(m).

 

Y.                                    Proxy Contest shall mean a change in
ownership or control of the Corporation effected through a change in the
composition of the Board over a period of thirty-six consecutive months or less
such that a majority of the Board members ceases, by reason of one or more
contested elections for Board membership, to be comprised of individuals who
either (a) have been Board members continuously since the beginning of such
period or (b) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (a) who were still in office at the time the Board approved such election
or nomination.

 

Z.             Secondary Committee shall mean a committee of one or more Board
members appointed by the Board (including the Corporation’s Compensation
Committee) to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to eligible persons other than Section 16 Insiders.

 

AA.                           Section 16 Insider shall mean an officer or
director of the Corporation subject to the short-swing profit liabilities of
Section 16 of the Exchange Act.

 

BB.                           Service shall mean the performance of services for
the Corporation (or any Parent or Subsidiary) by a person in the capacity of an
Employee, a non-Employee member of the board of directors or an independent
contractor, except to the extent otherwise specifically provided in the
documents evidencing the option grant or stock issuance.

 

CC.                           Stock Issuance Agreement shall mean the agreement
entered into by the Corporation and the Participant at the time of issuance of
shares of Common Stock under the Stock Issuance Program.

 

DD.                           Stock Issuance Program shall mean the stock
issuance program in effect under Article Three of the Plan.

 

EE.                             Subsidiary shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

FF.       10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than 10% of the total combined voting power
of all classes of stock of the Corporation (or any Parent or Subsidiary).

 

GG.                           Withholding Taxes shall mean all applicable
withholding taxes to which the holder of Non-Statutory Options or unvested
shares of Common Stock may become subject in connection with the exercise of
those options or the vesting of those shares.

 

a-4

--------------------------------------------------------------------------------